Citation Nr: 0330253	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-09 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 18, 2000, 
for a grant of a total disability rating for compensation 
based on individual unemployability. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1958 to 
August 1960.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  By March 2001 rating decision, service connection was 
granted for a neurogenic bladder at a disability rating of 30 
percent effective from May 18, 2000; by this action, the 
combined service-connected disability rating was increased to 
70 percent disabling. 

3.  It is not shown prior to May 18, 2000, that the veteran 
was unable to follow and secure gainful occupation due to 
service-connected disability.   


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than May 18, 2000, for a grant of a total disability rating 
for compensation based on individual unemployability are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 
4.16 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the Board finds that the VA's duties, as set out in the 
VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated February 2002 
and statement of the case dated in June 2002.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include numerous VA and private clinical records, has been 
obtained by the Board, and there is no specific reference to 
any other pertinent records that need to be obtained.  The 
Board notes that the June 2002 statement of the case notified 
the veteran of the provisions of the VCAA, and of the type of 
information, including medical or lay evidence, not 
previously provided to the Secretary necessary to 
substantiate the claim.  This document also essentially 
explained which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary, in accordance with section 5103A of this 
title and any other applicable provisions of law, will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Consideration of the issue before the Board, 
entitlement to an effective date prior to May 18, 2000, 
requires review and analysis of the evidence of record prior 
to that date.  In this regard, as the record with respect to 
the claim on appeal has been adequately developed, a remand 
at this time solely to comply with the recently promulgated 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003) would not be justified.  The Board concludes that 
VA has satisfied its duties, as set out in the VCAA, to 
notify and to assist the veteran with respect to the issue 
adjudicated in this decision.  Thus, the Board finds that 
further development is not warranted.  

II.  Legal Criteria/Analysis

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later"" Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).

With the above criteria in mind, the relevant evidence will 
be summarized.  By rating decision dated in May 1993, service 
connection for lumbar paravertebral myositis, status post 
diskectomy and two lumbar laminectomies, was granted at a 
disability rating of 20 percent under DC 5293 (intervertebral 
disc syndrome) effective from June 7, 1991.  This rating was 
increased to 60 percent, the maximum rating under DC 5293, 
effective from June 7, 1991, by an October 1995 rating 
decision.  

Thereafter, the veteran filed his initial claim for a total 
disability rating for compensation based on individual 
unemployability in November 1995.  This claim was denied by 
rating decisions dated in January 1996 and May 1996, with 
both decisions finding that the evidence did not establish 
that the veteran was gainfully unemployable solely due to his 
service-connected back disorder.  On May 18, 2000, the 
veteran filed a claim for service connection for urinary 
incontinence secondary to his service connected back 
disability, and service connection for a neurogenic bladder 
secondary to the service-connected back disability rated 
under DC 5293 was granted by a March 2001 rating decision.  A 
30 percent rating was assigned for this disability under DC 
7542 effective May 18, 2000.  Service connection was also 
granted for impotence secondary to the disability rated under 
5293 by this decision at a noncompensable rating effective 
from May 18, 2000.  As a result of this decision, the 
combined service-connected rating was increased to 70 percent 
effective from May 18, 2000.  A rating decision issued in May 
2001 also granted service connection for gastritis secondary 
to the disability rated under DC 5293, and assigned a 0 
percent rating for this disability effective from May 18, 
2000. 

A total disability rating for compensation based on 
individual unemployability was granted effective from May 18, 
2000, by a February 2002 rating decision.  It was concluded 
therein that when the additional service-connected disability 
associated with a neurogenic bladder and gastritis was 
considered, the veteran was totally unable to secure or 
follow a substantially gainful occupation due to his service 
connected disabilities.   

The veteran contends, alternatively, that the effective date 
for the grant of his total disability rating for compensation 
based on individual unemployability should be made from 
December 1, 1995, or sometime in 1996.  He has supported 
these contentions by referencing the fact that there was of 
record prior to 1995 documentation reflecting a disability 
award from the Social Security Administration.  In 
considering these contentions, it is emphasized that because 
the grants of service connection for a neurogenic bladder, 
impotence and gastritis were not made effective until May 18, 
2000, in order to warrant entitlement to an effective date 
for a total disability rating for compensation based on 
individual unemployability prior to that time, it must be 
shown that the veteran was unemployable prior to May 18, 
2000, solely due to the service-connected back disability 
rated under DC 5293, without consideration of the 30 percent 
service connected disability rating later assigned for a 
neurogenic bladder or the additional noncompensable service-
connected disabilities. 

With the veteran's contentions in mind and after applying the 
pertinent legal criteria to the facts summarized above, a 
review of the documents dated or received prior to May 18, 
2000, simply reveals no evidence from which it may be 
determined that it was "factually ascertainable" that the 
criteria for a total disability rating for compensation based 
on individual unemployability were met.  That is, there is no 
evidence dated prior to May 18, 2000, from which it is 
factually ascertainable that the veteran was unemployable 
solely due to the back disability rated under DC 5293.  In 
this regard, VA examinations of the spinal cord conducted in 
January 1995 revealed the veteran's gait to be slow and 
guarded and severe back pain with all movement, but no 
atrophy or focal weakness.  The deep tendon reflexes were 
symmetric and there were no pathologic reflexes.  No postural 
abnormalities or fixed deformities of the back were noted.  

VA and private clinical records dated from 1995 to 2000 
reflect treatment, to include physical therapy, for back pain 
and several other disabilities, to include gastritis, a 
hiatal hernia, and prostatitis.  Review of these records, 
however, reveal no evidence indicating that the veteran was 
"unable to secure or follow a substantially gainful 
occupation" prior to May 18, 2000, due solely to the 
disability rated under DC 5293.  While the Board concedes 
that these records revealed a significant back disability 
that likely precluded strenuous manual labor, there simply is 
no evidence contained therein that would reasonably lead to 
the conclusion that all employment, including that of a 
sedentary nature, was precluded by the veteran's back 
disability.  Again, any additional disability from other 
medical conditions for which the veteran received treatment 
during this period may not be considered, as service-
connection was not in effect for any of these disabilities 
prior to May 18, 2000.  

The Board is aware of the report from the Social Security 
Administration indicating the veteran has been entitled to 
disability benefits from this agency effective from September 
1975.  While a finding of unemployability by the Social 
Security Administration is relevant evidence which needs to 
be weighed and evaluated, it is not dispositive of the issue.  
Indeed, each agency has its own law and regulations to 
consider in making such a determination; and, as such, a 
finding of unemployability by the Social Security 
Administration is not binding on the VA.  See eg., Faust v. 
West, 13 Vet. App. 342, 356 (2000).  Thus, even assuming the 
Social Security award was based entirely on the veteran's 
back disability as compensated under DC 5293, this would not 
be dispositive as to the issue at bar.  In short and for the 
reasons stated above, the Board concludes that irrespective 
of the nature of the Social Security Award, the criteria 
established by the Department of Veterans Affairs for an 
effective date for a grant of a total disability rating for 
compensation based on individual unemployability earlier than 
May 18, 2000, are not met.   




							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than May 18, 2000, 
for a grant of a total disability rating for compensation 
based on individual unemployability is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



